Calhoon, J.,
delivered the opinion of the court.
The court properly excluded the testimony offered in exculpation of defendant as to his statement made five minutes after the striking of the fatal blow.
The giving of the first instruction for the state was error. If defendant struck to save his brother’s life, he was justified, even though his brother was the aggressor, unless the aggression was *516with a means and with the reasonably apparent intent to kill or do great 'bodily harm. The evidence sharply conflicts.

Reversed and remanded.